DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 21-38; renumbered as 1-18 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest, determining a driving path for the vehicle by, capturing, using an image sensor coupled to the vehicle, an image of a portion of the environment, wherein the image comprises a plurality of composite pixels, each composite pixel being associated with; one or more intensity values obtained by a first element of the image sensor, and one or more intensity values obtained by at least a second element of the image sensor, wherein a distance from the second element of the image sensor to the first element of the image sensor is determined in view of a scanning frequency of the image sensor, mapping one or more composite pixels in the image to one or more points in the point cloud to provide combined sensor data, along with all other limitations as specifies in independent claim 21 (renumbered as 1) and similarly independent claims 27 (renumbered as 7) and 34 (renumbered as 14).
	22-26, 28-33 and 35-38; renumbered as 2-6,8-13 and 15-18 are allowed by virtue of their dependency to the above allowable independent claims.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482